NO. 07-07-0505-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                JANUARY 30, 2008
                         ______________________________

                           DON BROOKS, JR., APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

          FROM THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY;

              NO. 82666; HONORABLE CHARLES D. CARVER, JUDGE
                      _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Appellant, Don Brooks, Jr., acting pro se, filed a document with this Court on

December 27, 2007, entitled “Petition for Acquittal and Arrest of Judgment Review,” which,

as we read the document, raises issues regarding the merits of his conviction and

sentencing in cause number 82666.1 We dismiss for want of jurisdiction.




      1
          Appellant fails to identify the court that issued the judgment from which he is
seeking appeal. However, a case search of the Ninth District Court of Appeals’s website
identifies that the judgment in cause number 82666 was rendered by the Criminal District
Court.
       This Court’s appellate jurisdiction is generally limited to cases appealed from trial

courts within our district. TEX . GOV’T CODE ANN . § 22.201 (Vernon 2004). We can identify

no basis for jurisdiction over appellant’s appeal. Appellant acknowledges that his appeal

in cause number 82666 is pending before the Ninth District Court of Appeals.


       Appellant’s petition filed in this Court refers to Rule 17.1 of the Texas Rules of

Appellate Procedure, which addresses instances in which a court of appeals is unable to

take immediate action, and Rule 17.2, which provides for action by “the nearest court of

appeals that is able to take immediate action.” TEX . R. APP. P. 17.1, 17.2. Appellant

appears to contend that the rule has application here. Based on the statements in

appellant’s petition, we disagree that Rule 17 has application in the circumstances

described. In addition, appellant provides no explanation how, given the great distance

between Beaumont and Amarillo, this Court could be considered the nearest available

court of appeals.


       Further, we take judicial notice that a case search of the Ninth District Court of

Appeals’s website reveals that an appeal of the trial court cause number referenced in

appellant’s petition is currently pending before that Court.


       For these reasons, we conclude that we lack jurisdiction over appellant’s attempted

appeal. Accordingly, it is dismissed.


                                                 Mackey K. Hancock
                                                      Justice

Do not publish.


                                             2